   1   James E. Cross, Esq. #009063
       THE CROSS LAW FIRM, P.L.C.
   2   1850 N. Central Ave., Suite 1150
       Phoenix, Arizona 85004
   3   (602) 412-4422
       jcross@crosslawaz.com
   4   Counsel for Debtor, HH Acquisition CS, LLC
   5
                              IN THE UNITED STATES BANKRUPTCY COURT
   6
                                        FOR THE DISTRICT OF ARIZONA
   7
       In re:                                              Chapter 11 Proceedings
   8
       HH ACQUISITION CS, LLC,                             Case No. 2:21-bk-05211-DPC
   9
                        Debtor.                            DEBTOR’S EMERGENCY MOTION FOR
  10                                                       ENTRY OF INTERIM AND FINAL ORDERS:
                                                           1) AUTHORIZING THE DEBTOR’S USE OF
  11                                                       CASH COLLATERAL; 2) GRANTING
                                                           ADEQUATE PROTECTION TO YAM
  12                                                       CAPITAL III, LLC; AND 3) SCHEDULING A
                                                           FINAL HEARING THEREON
  13

  14

  15            Pursuant to Code §§ 105, 361, and 363, Rules 4001 and 9014, and LBR 4001-4 1, HH

  16   Acquisition CS, LLC (“HH Acquisition” or the “Debtor”), as debtor and debtor-in-possession in

  17   the above-captioned bankruptcy case (the “Case”), through undersigned counsel, hereby moves
  18
       the Court on an emergency basis to enter an interim order (“Interim Order”) substantially in the
  19
       form attached hereto as Exhibit A (a) approving and authorizing the Debtor’s immediate use of
  20
       certain cash and other proceeds (“Cash Collateral”) that may be subject to a lien asserted by
  21
       YAM Capital III, LLC (“YAM”); (b) granting YAM adequate protection in the form of
  22

  23   replacement liens in connection with that use of Cash Collateral; and (c) setting the date and

  24   time for a final hearing.
  25            This Motion is brought on an emergency basis to avoid irreparable harm to the
  26
       bankruptcy estate during the next three months of the Case. The Debtor seeks interim approval
  27
       1
         Unless otherwise indicated, all Section and Rule references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532
  28   (“Code”), and to the Federal Rules of Bankruptcy Procedure 1001-9037 (“Rules”), or the Local Bankruptcy Rules
       for the District of Arizona (“LBR”).

Case 2:21-bk-05211-DPC            Doc 18 Filed 07/08/21 Entered 07/08/21 11:14:33                         Desc
                                  Main Document    Page 1 of 12
       to use Cash Collateral in accordance with the budget attached hereto as Exhibit B (“Budget”),
   1

   2   pending a final hearing. The Debtor’s requested relief will ensure that YAM’s interests are

   3   protected while the parties work out terms for continued use of Cash Collateral beyond the

   4   interim period. Without immediate use of Cash Collateral, the Debtor’s prospects for
   5
       reorganization will be extinguished before this case begins.
   6
              This Motion is supported by the Declaration of Patrick Clifton in Support of Debtor’s
   7
       First Day Motions (the “Declaration”) which is incorporated herein, and by the following
   8
       Memorandum of Points and Authorities.
   9

  10                      MEMORANDUM OF POINTS AND AUTHORITIES

  11    I.    JURISDICTION, VENUE AND BACKGROUND GERMANE TO THIS MOTION
  12           1.     On July 6, 2021 (“Petition Date”), HH Acquisition filed a voluntary petition in
  13
       this Court for relief under Chapter 11 of the Bankruptcy Code.
  14
               2.     The Debtor operates its business and manages its assets and affairs as a Debtor-
  15
       in-possession under 11 U.S.C. §§ 1107 and 1108.
  16

  17           3.     This Court has jurisdiction over this Chapter 11 case under 28 U.S.C. §§ 157 and

  18   1334. This matter constitutes a core proceeding under 28 U.S.C. § 157(b)(2). The statutory

  19   predicate is Code §§ 105 and 363.
  20           4.     The Debtor’s principal operations are located in Scottsdale, Arizona, which is
  21
       located in Maricopa County. Accordingly, venue for the Debtor’s Chapter 11 case is proper in
  22
       this District under 28 U.S.C. §§ 1408 and 1409.
  23
                                                  YAM Loan
  24

  25           5.     On or about October 4, 2019, HH Acquisition entered into a Promissory Note

  26   with YAM Capital III, LLC (“YAM”) in the amount of $8,400,000.00, with a 9% interest rate

  27

  28                                              2
Case 2:21-bk-05211-DPC        Doc 18 Filed 07/08/21 Entered 07/08/21 11:14:33             Desc
                              Main Document    Page 2 of 12
       per annum (the “YAM Note”). The purpose of the loan was to provide bridge financing until a
   1

   2   permanent loan could be obtained to fund the planned renovations.

   3           6.     On or about October 4, 2019, HH Acquisition entered into a Promissory Note

   4   with HH CO Springs, LLC (“HHCOS”) in the amount of $1,150,000.00, with an 8% interest
   5
       rate per annum (the “HHCOS Note”). The purpose of this was seller provided financing when
   6
       the Debtor acquired the Property. The current amount owed this obligation is approximately
   7
       $450,000.
   8
               7.     HH Acquisition was able to operate the Property and made the payments on the
   9

  10   YAM and HHCOS Notes until March 2020, when the COVID-19 pandemic caused a complete

  11   shutdown of the hospitality industry and the overall U.S. economy. As a result of the pandemic,
  12   HH Acquisition’s business took a drastic downturn, and the Debtor was unable to continue
  13
       making the payments on the Notes.
  14
               8.     The Debtor entered into several amendments and forbearance agreements with
  15
       both YAM and HHCOS during the pandemic. On November 27, 2020, the Debtor sent a notice
  16

  17   to YAM that it desired to further extend the maturity of the Loan for an additional 90-day

  18   period. YAM did not respond to the November 27, 2020, request for extension, and sent a letter

  19   on January 8, 2021, declaring a default on the Loan.
  20           9.     The Debtor has been negotiating a sale of the Property to a third party, which
  21
       sale should close in mid to late August, and which would pay both YAM and HHCOS in full, as
  22
       well as provide funds to pay unsecured debt related to the Property.
  23
               10.    On June 8, 2021, YAM issued its Notice Regarding Cure Statement on the YAM
  24

  25   Note, with a trustee’s sale set for July 7, 2021. The Debtor was given a deadline of July 6,

  26   2021, at Noon to pay all outstanding amounts due on the YAM Note in the amount of

  27   $10,343,617,10. A foreclose sale on the Property was scheduled to occur at 10:00 a.m. local
  28                                              3
Case 2:21-bk-05211-DPC        Doc 18 Filed 07/08/21 Entered 07/08/21 11:14:33             Desc
                              Main Document    Page 3 of 12
       time in Colorado Springs on July 7, 2021. The bankruptcy filing stayed the sale from going
   1

   2   forward.

   3             11.    Without use of cash to fund its ongoing operations, the Debtor cannot operate.

   4       II.   REQUEST FOR AUTHORIZATION TO USE CASH COLLATERAL
   5
                 1.     The Debtor respectfully requests this Court to authorize the Debtor to use the
   6
       Cash Collateral on an interim basis and subject to the Budget 2, and set a Final Hearing on this
   7
       Motion. The Debtor will adequately protect YAM for use of the Cash Collateral during this
   8
       abbreviated period by: (1) continuing to make the interest-only payments due under the YAM
   9

  10   loan from available free cash flow, and (2) granting replacement liens on similar post- petition

  11   collateral (“Adequate Protection Terms”).
  12             2.     Pursuant to Code § 363(c)(2), the Court may authorize the Debtor to use the
  13
       Cash Collateral as long as YAM consents or it is adequately protected. See In re Mellor, 734
  14
       F.2d 1396, 1400 (9th Cir. 1984); In re Certified Corp., 51 B.R. 768, 770 (Bankr. D. Haw. 1985)
  15
       (“It is well established that a debtor is entitled to use cash collateral upon proof of adequate
  16

  17   protection.”) The Code permits the payment of adequate protection by granting creditors any

  18   relief that will result in the realization of the “indubitable equivalent” of such entity’s interest in

  19   the property. 11 U.S.C. § 361(3). While the Bankruptcy Code does not define “indubitable
  20   equivalent,” courts view this provision as a “catch-all” for any other form of adequate
  21
       protection. See In re Timbers of Inwood Forest, Assocs. Ltd., 793 F.2d 1380, 1388 (5th Cir.
  22
       1988). In all events, adequate protection is a concept which is decided flexibly on a case-by-
  23
       case basis. See In re Martin, 761 F.2d 472 (8th Cir. 1985).
  24

  25

  26
       2
         The Debtor may not exceed the Budgeted expenditures by more than 10% in the aggregate over the duration of the
  27   interim period without YAM’s consent.
  28                                                  4
Case 2:21-bk-05211-DPC            Doc 18 Filed 07/08/21 Entered 07/08/21 11:14:33                        Desc
                                  Main Document    Page 4 of 12
               3.      Here, to the extent that the Debtor uses the funds from the accounts that may
   1

   2   secure YAM’s claim, the Debtor will grant YAM replacement liens to the same extent and

   3   priority as it currently has on any new post-petition cash and accounts. Granting replacement

   4   liens on new cash or accounts generated by the Debtor’s use of Cash Collateral is a common
   5
       method of providing adequate protection. See In re Wrecclesham Grange, Inc., 221 B.R. 978,
   6
       981 (Bankr. N.D. Florida, 1997); In re Barkley AAA Investors, Ltd., 175 B.R. 755 (Bankr. D.
   7
       Kansas 1994).
   8
               4.      Without immediate and interim use of the Cash Collateral, the Debtor will not be
   9

  10   able to pay its operating expenses and keep the hotel operating. The Debtor’s operations will

  11   shut down, all ongoing business value will be lost, and unsecured creditors will lose any
  12   prospect for payment. However, because YAM is adequately protected for the use of its
  13
       collateral, and where all other parties benefit from its continued operations, the Debtor requests
  14
       that it be permitted to use the Cash Collateral.
  15
               5.      The total of the two liens on the property total approximately $11,000,000. Prior
  16

  17   to this bankruptcy filing, the Debtor was close to closing a sale for a price of $14,500,000 with a

  18   bona fide third-party purchaser. Now that this filing has occurred, the Debtor intends to

  19   proceed forward with a Section 363 sale.
  20    III. NOTICE AND REQUEST FOR FINAL HEARING
  21
              Under Rule 4001(b)(2), the Debtor requests the Court set a date for the Final Hearing.
  22
       Notice of this Motion has been given to the Office of the United States Trustee, the Debtor’s
  23
       secured creditors (including YAM), and its 20 largest unsecured creditors. Based on the nature
  24

  25   of the relief requested in this Motion, the Debtor submits that no other notice need be given.

  26   Notice of a final hearing on this Motion will be provided promptly to those same parties and

  27   any creditor committee that may be formed by the time of the final hearing.
  28                                               5
Case 2:21-bk-05211-DPC         Doc 18 Filed 07/08/21 Entered 07/08/21 11:14:33                Desc
                               Main Document    Page 5 of 12
        IV. CONCLUSION
   1

   2          Based on the foregoing, the Debtor respectfully requests the Court to enter an Order in

   3   the form attached hereto as Exhibit A:

   4          (a)     Granting this Motion on an immediate interim basis;
   5
              (b)     Authorizing the Debtor to use Cash Collateral as reflected in the Budget prior to
   6
       any final hearing;
   7
              (c)     Finding that the Adequate Protection Terms set forth herein adequately protect
   8
       YAM’s interest in the Cash Collateral;
   9

  10          (d)     Setting a final hearing on the relief requested in this Motion; and

  11          (e)     Such other and further relief as is just and equitable under the circumstances.
  12          DATED: July 7, 2021.
  13
                                                     THE CROSS LAW FIRM, P.L.C.
  14
                                                     /s/ James E. Cross (009063)
  15                                                 James E. Cross, Esq.
                                                     1850 N. Central Ave., Ste. 1150
  16                                                 Phoenix, AZ 85004
                                                     Counsel for Debtor
  17
       COPY of the foregoing filed via the
  18   Court’s ECF system and copies mailed/emailed
       on July 7, 2021, to:
  19
       Jennifer Giaimo                                    Isaac Gabriel, Esq.
  20   OFFICE OF THE UNITED STATES                        Quarles & Brady LLP
       TRUSTEE                                            Two N. Central Ave.
  21   230 N. First Avenue, Suite 204                     Phoenix, AZ 85004
       Phoenix, AZ 85003-1706                             Email: Isaac.Gabriel@quarles.com
  22   Email: jennifer.a.giaimo@usdoj.gov                 Counsel for YAM Capital III, LLC
  23   U.S. Small Business Administration                 Colorado Department of Revenue
       2828 N. Central Ave., Ste. 800                     PO Box 17087
  24   Phoenix, AZ 85004                                  Denver, CO 80217
  25   Internal Revenue Service                           Arizona Department of Revenue
       Centralized Insolvency Operation                   P.O. Box 29086
  26   P.O. Box 7346                                      Phoenix, AZ 85038-9086
       Philadelphia, PA 19101-7346
  27

  28                                              6
Case 2:21-bk-05211-DPC        Doc 18 Filed 07/08/21 Entered 07/08/21 11:14:33                Desc
                              Main Document    Page 6 of 12
   1   El Paso Cunty Public Trustee               El Paso County Treasurer
       Attn: Cindy Simpson                        PO Box 2018
   2   1676 Garden of the Gods Rd., Ste. 2100     Colorado Springs, CO 80901
       Colorado Springs, CO 80907
   3
       HH CO Springs, LLC                         Hyatt House Franchising, LLC
   4   2000 High Wickham Place, Ste. 300          Attn: General Counsel
       Louisville, KY 40245                       150 N. Riverside Plaza
   5                                              Chicago, IL 60606
   6   Colorado Springs Utilities                 Waste Management of Colorado, Inc.
       PO Box 340                                 AS Payment Agent
   7   Colorado Springs, CO 80901                 PO Box 7400
       Account ending 7891                        Pasadena, CA 91109
   8

   9   /s/ Kara L. Stewart
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                             7
Case 2:21-bk-05211-DPC       Doc 18 Filed 07/08/21 Entered 07/08/21 11:14:33     Desc
                             Main Document    Page 7 of 12
                            EXHIBIT A




Case 2:21-bk-05211-DPC   Doc 18 Filed 07/08/21 Entered 07/08/21 11:14:33   Desc
                         Main Document    Page 8 of 12
   1
   2

   3

   4                        IN THE UNITED STATES BANKRUPTCY COURT
   5                                 FOR THE DISTRICT OF ARIZONA
   6   In re:                                       Chapter 11 Proceedings
   7   HH ACQUISITION CS, LLC,                      Case No. 2:21-bk-05211-DPC
   8                   Debtor.                      INTERIM ORDER GRANTING DEBTOR’S
                                                    EMERGENCY MOTION FOR ENTRY OF
   9                                                INTERIM AND FINAL ORDERS: 1)
                                                    AUTHORIZING THE DEBTOR’S USE OF
  10                                                CASH COLLATERAL; 2) GRANTING
                                                    ADEQUATE PROTECTION TO YAM
  11                                                CAPITAL III, LLC; AND 3) SCHEDULING A
                                                    FINAL HEARING THEREON
  12

  13
                This matter came before the Court pursuant to the Debtor’s Emergency Motion for Entry
  14

  15   of Interim and Final Orders: 1) Authorizing the Debtor’s Use of Cash Collateral; 2) Granting

  16   Adequate Protection to yam Capital III, LLC; and 3) Scheduling a Final Hearing Thereon

  17   (“Motion”) filed by debtor and debtor-in-possession HH Acquisition CS, LLC (the “Debtor”),
  18
       in which the Debtor requests the Court to enter interim and final orders under Code §§ 105, 361,
  19
       and 363 approving and authorizing its immediately use of Cash Collateral in accordance with
  20
       the Budget attached hereto as Exhibit A. Having reviewed the Motion, the Declaration of
  21
       Patrick Clifton in Support of Debtor’s First Day Motions filed concurrently therewith, and
  22

  23   considered the entire record in this case, the Court finds and concludes that: (i) it has

  24   jurisdiction over the matters raised in the Motion under 28 U.S.C. §§ 157 and 1334; (ii) venue is
  25   proper under 28 U.S.C. §§ 1408 and 1409; (iii) this matter is a core proceeding under 28 U.S.C.
  26
       § 157(b)(2); (iv) the relief requested in the Motion is in the best interests of the Debtor, its
  27
       estate, its creditors, and other parties in interest; (v) adequate and proper notice of the Motion
  28


Case 2:21-bk-05211-DPC           Doc 18 Filed 07/08/21 Entered 07/08/21 11:14:33             Desc
                                 Main Document    Page 9 of 12
       and the hearing on it has been given under the circumstances; and (vi) good and sufficient cause
   1

   2   exists for granting the relief requested in the Motion. In light of the foregoing,

   3          IT IS HEREBY ORDERED THAT:

   4          1.      The Motion is GRANTED on an immediate interim basis.
   5
              2.      The Debtor is authorized to use the Cash Collateral in accordance with the
   6
       Budget attached hereto as Exhibit A.
   7
              3.      The Adequate Protection Terms set forth in the Motion and the purported equity
   8
       in the Property adequately protect YAM Capital III, LLC for use of the Cash Collateral.
   9

  10          4.      A     final   hearing     to    consider    the    Motion     is      scheduled   for

  11   _________________________ Arizona Time before this Court. Counsel for the Debtor shall
  12   promptly provide notice of the final hearing to all parties in interest. Any party in interest may
  13
       file an objection to the relief sought in the Motion no later than _______________.
  14
                               ORDERED, DATED, AND SIGNED ABOVE.
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
                                                         2
  27

  28
Case 2:21-bk-05211-DPC        Doc 18 Filed 07/08/21 Entered 07/08/21 11:14:33                   Desc
                              Main Document   Page 10 of 12
                             EXHIBIT B




Case 2:21-bk-05211-DPC   Doc 18 Filed 07/08/21 Entered 07/08/21 11:14:33   Desc
                         Main Document   Page 11 of 12
                                                                                                                                   Period Comparison Report - Summary (11th Edition)
                                                       June, 2021                               July, 2021                              August, 2021                               September, 2021                                     Total
                                         Primary Forecast           Budget        Primary Forecast           Budget        Primary Forecast           Budget           Primary Forecast           Budget        Primary Forecast       Budget             Variance
         Hyatt House Colorado Springs     AMT       %REV        AMT       %REV     AMT       %REV         AMT      %REV     AMT       %REV        AMT       %REV        AMT        %REV        AMT      %REV     AMT        %REV    AMT       %REV      AMT       %REV
   AVAILABLE ROOMS                           3,750                 3,750              3,875                 3,875              3,875                 3,875                 3,750                 3,750              15,250            15,250                    0
   OCCUPIED ROOMS                            3,181                 3,500              3,430                 3,625              2,987                 3,500                 2,515                 2,900              12,113            13,525              -1,412
   OCCUPANCY %                                84.8                  93.3               88.5                  93.5               77.1                  90.3                  67.1                   77.3               79.4              88.7                 -9.3
   ADR                                      105.03                109.00             116.33                124.00             120.83                110.40                119.00                107.00              115.02            112.95                2.07
   REV PAR                                   89.09                101.73             102.97                116.00              93.14                 99.71                 79.81                 82.75               91.36            100.18               -8.81

REVENUES
   ROOMS                                  335,715     98.0     381,500     97.7    399,002     98.4     449,500     98.0    360,911     98.5     386,393      97.8     299,277     98.4     310,300      97.7   1,394,905    98.3   1,527,693    97.8   -132,788    0.5
   FOOD                                     1,000      0.3       2,792      0.7        500      0.1       2,777      0.6        500      0.1       2,733       0.7         400      0.1       2,292       0.7       2,400     0.2      10,594     0.7     -8,194   -0.5
   BEVERAGE                                 2,668      0.8       2,918      0.7      2,742      0.7       2,898      0.6      2,425      0.7       2,842       0.7       2,088      0.7       2,408       0.8       9,923     0.7      11,066     0.7     -1,142   -0.0
  TOTAL F&B                                 3,668      1.1       5,710      1.5      3,242      0.8       5,675      1.2      2,925      0.8       5,575       1.4       2,488      0.8       4,700       1.5      12,323     0.9      21,660     1.4     -9,337   -0.5
   OTHER INCOME                             3,257      1.0       3,450      0.9      3,329      0.8       3,450      0.8      2,707      0.7       3,000       0.8       2,418      0.8       2,650       0.8      11,711     0.8      12,550     0.8       -839    0.0
  GROSS REVENUES                          342,640    100.0     390,660    100.0    405,573    100.0     458,625    100.0    366,543    100.0     394,968     100.0     304,183    100.0     317,650     100.0   1,418,939   100.0   1,561,903   100.0   -142,964    0.0

DIRECT COSTS
    ROOMS                                  97,259     28.4     110,559     28.3    100,964     24.9     107,896     23.5     98,576      26.9    104,860      26.5      86,882      28.6     90,286      28.4     383,681    27.0     413,601    26.5    -29,920    0.6
    FOOD                                      550      0.2       2,342      0.6         50      0.0       2,327      0.5         50       0.0      2,283       0.6          40       0.0      1,932       0.6         690     0.0       8,884     0.6     -8,194   -0.5
    BEVERAGE                                4,360      1.3       4,768      1.2      4,780      1.2       4,858      1.1      4,622       1.3      4,830       1.2       4,453       1.5      4,613       1.5      18,214     1.3      19,069     1.2       -855    0.1
    OTHER COSTS                             4,043      1.2       4,688      1.2      4,597      1.1       4,688      1.0      4,280       1.2      4,500       1.1       4,138       1.4      4,313       1.4      17,058     1.2      18,188     1.2     -1,130    0.0
   TOTAL DIRECT                           106,211     31.0     122,357     31.3    110,390     27.2     119,768     26.1    107,528      29.3    116,473      29.5      95,514      31.4    101,143      31.8     419,643    29.6     459,741    29.4    -40,099    0.1
   GROSS OPERATING REVENUE                236,429     69.0     268,303     68.7    295,183     72.8     338,857     73.9    259,016      70.7    278,495      70.5     208,669      68.6    216,507      68.2     999,296    70.4   1,102,162    70.6   -102,865   -0.1

INDIRECT COSTS
    A&G                                    29,859      8.7      30,750      7.9     31,197      7.7      32,185      7.0     30,312       8.3     30,750       7.8      28,969       9.5     29,219       9.2     120,337     8.5    122,904      7.9     -2,567    0.6
    INFORMATION AND TELECOMMUNICATIONS      3,373      1.0       3,373      0.9      3,373      0.8       3,373      0.7      3,373       0.9      3,373       0.9       3,373       1.1      3,373       1.1      13,494     1.0     13,494      0.9          0    0.1
    MARKETING                              31,815      9.3      39,463     10.1     36,015      8.9      44,933      9.8     37,852      10.3     39,626      10.0      32,619      10.7     33,646      10.6     138,301     9.7    157,669     10.1    -19,368   -0.3
    ENERGY COSTS                           14,080      4.1      15,400      3.9     15,092      3.7      15,950      3.5     13,143       3.6     15,400       3.9      11,066       3.6     12,760       4.0      53,381     3.8     59,510      3.8     -6,129   -0.0
    REPAIRS & MAINT                        15,411      4.5      18,108      4.6     18,366      4.5      18,637      4.1     18,026       4.9     18,377       4.7      16,851       5.5     17,131       5.4      68,654     4.8     72,253      4.6     -3,599    0.2
   TOTAL INDIRECT                          94,538     27.6     107,094     27.4    104,044     25.7     115,079     25.1    102,707      28.0    107,526      27.2      92,877      30.5     96,129      30.3     394,166    27.8    425,829     27.3    -31,662    0.5
   GROSS OPERATING PROFIT                 141,891     41.4     161,208     41.3    191,139     47.1     223,777     48.8    156,308      42.6    170,969      43.3     115,792      38.1    120,378      37.9     605,130    42.6    676,333     43.3    -71,203   -0.7

  TOTAL MANAGEMENT FEES                    10,279      3.0      11,720      3.0     12,167      3.0      13,759      3.0     10,996       3.0      11,702      3.0       9,125       3.0       9,530      3.0      42,568     3.0     46,710      3.0     -4,142    0.0

  INCOME BEFORE NON-OPERATING EXPENSES    131,612     38.4     149,489     38.3    178,972     44.1     210,019     45.8    145,312      39.6    159,267      40.3     106,667      35.1    110,849      34.9     562,562    39.6    629,623     40.3    -67,060   -0.7


FIXED CHARGES
    CAPITAL LEASES                             35      0.0          35      0.0         36      0.0          36      0.0         35       0.0          35      0.0          29       0.0         29       0.0         135     0.0        135      0.0         0     0.0
    INSURANCE BUILDING & CONTENT            4,167      1.2       4,167      1.1      4,167      1.0       4,167      0.9      4,167       1.1       4,167      1.1       4,167       1.4      4,167       1.3      16,667     1.2     16,667      1.1         0     0.1
    OTHER PROPERTY EXPENSE                  3,907      1.1       3,907      1.0      4,586      1.1       4,586      1.0      3,901       1.1       3,901      1.0       3,177       1.0      3,177       1.0      15,570     1.1     15,570      1.0         0     0.1
    REAL ESTATE TAXES                      13,542      4.0      13,542      3.5     13,542      3.3      13,542      3.0     13,542       3.7      13,542      3.4      13,542       4.5     13,542       4.3      54,167     3.8     54,167      3.5         0     0.3
    OTHER COSTS                            15,626      4.6      15,626      4.0     18,345      4.5      18,345      4.0     15,603       4.3      15,603      4.0      12,706       4.2     12,706       4.0      62,280     4.4     62,280      4.0         0     0.4
   TOTAL FIXED                             37,276     10.9      37,276      9.5     40,676     10.0      40,676      8.9     37,247      10.2      37,247      9.4      33,620      11.1     33,620      10.6     148,819    10.5    148,819      9.5         0     1.0


  EBITDA                                   94,335     27.5     112,212     28.7    138,296     34.1     169,343     36.9    108,065      29.5    122,020      30.9      73,047      24.0     77,229      24.3     413,743    29.2    480,804     30.8    -67,060   -1.6




DEPRECIATION AND AMORTIZATION


  NET PROFIT/LOSS                          94,335     27.5     112,212     28.7    138,296     34.1     169,343     36.9    108,065      29.5    122,020      30.9      73,047      24.0     77,229      24.3     413,743    29.2    480,804     30.8    -67,060   -1.6

   TOTAL ROOMS                            335,715     98.0     381,500     97.7    399,002     98.4     449,500     98.0    360,911     98.5     386,393      97.8     299,277     98.4     310,300      97.7   1,394,905    98.3   1,527,693    97.8   -132,788    0.5
   REVENUE - TOTAL F&B                      3,668      1.1       5,710      1.5      3,242      0.8       5,675      1.2      2,925      0.8       5,575       1.4       2,488      0.8       4,700       1.5      12,323     0.9      21,660     1.4     -9,337   -0.5
   REVENUE - OTHER INCOME                   3,257      1.0       3,450      0.9      3,329      0.8       3,450      0.8      2,707      0.7       3,000       0.8       2,418      0.8       2,650       0.8      11,711     0.8      12,550     0.8       -839    0.0
  ROLLUP - GROSS REVENUE                  342,640    100.0     390,660    100.0    405,573    100.0     458,625    100.0    366,543    100.0     394,968     100.0     304,183    100.0     317,650     100.0   1,418,939   100.0   1,561,903   100.0   -142,964    0.0




                                         Case 2:21-bk-05211-DPC                                 Doc 18 Filed 07/08/21 Entered 07/08/21 11:14:33                                                                 Desc
                                                                                                Main Document   Page 12 of 12
